UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-30695 (Commission file number) ARVANA INC. (Exact name of registrant as specified in its charter) NEVADA 87-0618509 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 90 Madison Street, Suite 701, Denver, CO 80206 (Address of principal executive offices) (Zip Code) 303 329-3008 (Registrant’s telephone number, including area code) Suite 145, 925 West Georgia Street, Vancouver, BCV6C 3L2 (Former name, former address and former fiscalyear, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þNo ¨ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 7, 2011 there were 1,060,130 shares of common stock outstanding. PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosure About Market Risk 12 Item 4. Controls and Procedures 12 PART II OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 17 2 Item 1.Financial Statements Arvana Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities Accounts payable and accrued liabilities $ $ Loans payable stockholders (Note 3) Loans payable related party (Note 3) Loans payable (Note 3) Amounts due to related parties (Note 3) Total current liabilities Stockholders' deficiency Common stock, $.001 par value 5,000,000 shares authorized 1,060,130 shares issued and outstanding at March 31, 2011 and at December 31, 2010 (Note 4) Additional paid-in capital Deficit ) ) Deficit accumulated during the development stage ) Less: Treasury stock - 177,085 common shares at March 31, 2011 and at December 31, 2010 ) ) Total stockholders’ deficit ) ) Total liabilities and deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Arvana Inc. (A Development Stage Company) Condensed Consolidated Statement of Operations For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Cumulative Amounts from the Beginning of the Three Months Ended Development Stage on March 31, January 1, 2010 to March 31, 2011 Operating expenses General and administrative $ $ $ Depreciation - 75 Total operating expenses Loss from operations ) ) ) Interest expense ) ) ) Net loss ) ) ) Other comprehensive income loss: Foreign exchange gain (loss) ) ) Comprehensive loss $ ) $ ) $ ) Per share information - basic and fully diluted: Weighted average shares outstanding Net loss per share $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Arvana Inc. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) Cumulative amounts from the beginning of the For the three months ended development stage on March 31, January 1, 2010 to March 31, 2011 Cash flows from operating activities Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash usedin operating activities: Depreciation and amortization - 75 Unrealized foreign exchange ) Changes in operating assets and liabilities: Accounts payable and accrued liabilities Amounts due to related parties Net cash used in operations $ ) $ ) $ ) Cash flows from financing activities Proceeds of loans payable Net cash provided by financing activities Increase in cash Cash, beginning of period Cash, end of period $ $ $ Supplementary information Cash paid for interest $
